Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 4, 2018

                                    No. 04-18-00601-CV

ONE THOUSAND FOUR HUNDRED THIRTY-SEVEN DOLLARS ($1,437.00) in United
       States Currency and a 2016 Toyota Corolla VIN 2T1BURHE0GC627119,
                                     Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 18-223
                         Honorable Bill R. Palmer, Judge Presiding

                                       ORDER
       Appellant’s brief was due on November 15, 2018. See TEX. R. APP. P. 38.6(a). To date,
Appellant has not filed the brief or a motion for extension of time to file the brief.
        We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of prosecution. See TEX. R. APP.
P. 38.8(a), 42.3(b), (c); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San
Antonio 1998, no pet.). Appellant’s written response must include a reasonable explanation for
Appellant’s failure to timely file the brief. See TEX. R. APP. P. 38.8(a).
       If Appellant fails to show cause as ordered, this appeal will be dismissed without
further notice. See id. R. 42.3(b), (c); Elizondo, 975 S.W.2d at 63.

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2018.

                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court